
	
		II
		112th CONGRESS
		2d Session
		S. 3444
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require that textile and apparel articles acquired for
		  use by executive agencies be manufactured from articles, materials, or supplies
		  entirely grown, produced, or manufactured in the United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wear American Act of
			 2012.
		2.Requirement to
			 procure textile and apparel articles manufactured entirely of domestic
			 components
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation Council shall amend the Federal Acquisition Regulation to require
			 Federal agencies to procure textiles and apparel articles, including components
			 for such articles, that are manufactured in the United States wholly from
			 articles, materials, or supplies mined, produced, or manufactured in the United
			 States. The Federal Acquisition Regulation, as so amended, shall provide that
			 the requirement applicable to textiles and apparel articles is subject to the
			 same exceptions applicable to other articles, materials, and supplies under
			 paragraphs (1) and (2) of section 8302(a) of title 41, United States
			 Code.
			(b)TrainingThe
			 head of each Federal agency shall ensure that each member of the acquisition
			 workforce of the agency who participates substantially in the agency's
			 acquisition of textiles and apparel articles on a regular basis receives
			 training on the requirements implemented pursuant to subsection (a) not later
			 than 180 days after the date of the enactment of this Act.
			
